 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9         EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
10
     KAREN RIGSBY, Trustee of the            )    Case No. 2:17-cv-01347-MCE-EFB
11   MARSH REVOCABLE TRUST OF                )
     2003, et al.,                           )
12                                           )    ORDER TO SET ASIDE
                  Plaintiffs,                )    DISMISSAL AND FOR ENTRY
13                                           )    OF JUDGMENTS AGAINST
            vs.                              )    DEFENDANT KEVIN HAMM
14                                           )
     KEVIN HAMM, et al.,                     )
15                                           )
                Defendants.                  )
16   ________________________________        )
17

18         Having reviewed the unopposed Ex Parte Application of Plaintiffs Karen Rigsby,

19   Trustee of the Marsh Revocable Trust of 2003, and Donald P. Steinmeyer to Set Aside

20   Dismissal and for Entry of Judgments Against Defendant Kevin Hamm (ECF no. 166),

21   along with the Memorandum of Points and Authorities and Declaration of Robert R.

22   Riggs in support thereof (ECF Nos. 169 and 167, respectively,the Court finds and
     ____________________________________________________________________
                                              1
      ORDER TO SET ASIDE DISMISSAL AND FOR ENTRY OF JUDGMENTS AGAINST DEFENDANT
                                      KEVIN HAMM
 1   concludes that:
 2         1.     An event of default has occurred under the Guaranty, Exhibit A to the
 3   Stipulation and Order, filed herein on June 4, 2019 as Docket No. 162-1, and that
 4   Defendant Kevin Hamm has failed to timely cure said default.
 5         2.     Plaintiffs are entitled to judgment against Defendant Kevin Hamm in the
 6   total Judgment Sum of $1,470,818.70, plus total prejudgment interest on the Judgment
 7   Sum of $1,494.12 through September 27, 2019, plus $119.11 per day in additional interest
 8   for each day after September 27, 2019 until the date judgment is entered.
 9         3.     Plaintiffs have agreed that any recovery in their favor shall be divided, 55%
10   for Plaintiff Rigsby and 45% for Plaintiff Steinmeyer.
11         Accordingly, pursuant to the Stipulation for Entry of Judgment filed herein (ECF
12   No. 168), IT IS HEREBY ORDERED as follows:
13         1.     Having retained jurisdiction to enforce the Guaranty signed by Defendant
14   Kevin Hamm, the Court hereby sets aside the dismissal of the action against Defendant
15   Kevin Hamm (ECF No. 165).
16         2.     Pursuant to Fed. Rule of Civ. Proc. 58(b)(2)(B) and the parties’ Stipulation
17   for Entry of Judgment for Money, executed June 4, 2019, the Court Clerk is directed to
18   enter judgment against Defendant Kevin Hamm and in favor of Plaintiff Karen Rigsby
19   for the sum of $809,772.06, plus $65.51 for each day after September 27, 2019 until the
20   date judgment is entered.
21         3.     Pursuant to Fed. Rule of Civ. Proc. 58(b)(2)(B) and the parties’ Stipulation
22   for Entry of Judgment for Money, executed June 4, 2019, the Court Clerk is directed to
     ____________________________________________________________________
                                                2
      ORDER TO SET ASIDE DISMISSAL AND FOR ENTRY OF JUDGMENTS AGAINST DEFENDANT
                                      KEVIN HAMM
 1   enter judgment against Defendant Kevin Hamm and in favor of Plaintiff Donald P.
 2   Steinmeyer for the sum of $662,540.76, plus $53.60 for each day after September 27,
 3   2019 until the date judgment is entered.
 4         IT IS SO ORDERED.
 5   Dated: October 11, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     ____________________________________________________________________
                                                3
      ORDER TO SET ASIDE DISMISSAL AND FOR ENTRY OF JUDGMENTS AGAINST DEFENDANT
                                      KEVIN HAMM
